Case: 11-30028     Document: 00511662964         Page: 1     Date Filed: 11/10/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        November 10, 2011

                                      No. 11-30028                         Lyle W. Cayce
                                                                                Clerk

SIDE BY SIDE REDEVELOPMENT, INCORPORATED,

                      Plaintiff - Appellant

v.

CITY OF NEW ORLEANS,

                      Defendant - Appellee


                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:09-CV-3860


Before JONES, Chief Judge, and DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*
        The court has carefully considered this appeal in light of the briefs, oral
argument and pertinent portions of the record. Having done so, we find no
violation of procedural due process and therefore AFFIRM the district court’s
judgment.
                                                                              AFFIRMED




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.